Citation Nr: 1441553	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected hypertension and coronary artery disease, status post coronary artery bypass grafting times three.  

2.  Entitlement to service connection for diffuse vascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968 and from April 1970 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2011, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing is in the claim file.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Sleep apnea is related to service.  

2.  Symptoms associated with diffuse vascular disease are manifestations of the Veteran's service-connected coronary artery disease, status post coronary artery bypass grafting times three and are contemplated by the rating criteria used for the evaluation of this service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  As the diffuse vascular disease encompasses the same symptomatology of, and cannot be separated from, the Veteran's service-connected coronary artery disease, status post coronary artery bypass grafting times three, and the Veteran has already been fully compensated for this disability, the criteria for service connection for diffuse vascular disease are not met.  38 U.S.C.A. § 7105(d) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diffuse Vascular Disease

The Veteran seeks service connection for diffuse vascular disease.  

A May 2008 private treatment report reflects severe diffuse coronary disease with lesions that are not amenable to intervention.  The private physician noted that he had been struggling to get it under control because the Veteran's pressures had been so low.  

The April 2012 VA examiner reported that the Veteran's diffuse vascular disease is the same disability, coronary artery disease, status post coronary artery bypass grafting times three, for which service connection has already been established.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestations under different diagnoses.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

Service connection has already been established for coronary artery disease, status post coronary artery bypass grafting times three; service connection for diffuse vascular disease, which is manifested by the same symptomatology, is not warranted.  38 U.S.C.A. § 7105.

Sleep Apnea

The Veteran contends that sleep apnea is related to service or was proximately caused or aggravated by his service-connected hypertension and coronary artery disease with diffuse vascular disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  

The April 2012 VA sleep apnea examiner determined that the Veteran's greatest risks for sleep apnea include obesity.  The April 2012 VA heart examination report reflects that the service-connected heart disability results in angina with even minimal increase in physical activity beyond baseline activity necessary for personal and most functional sedentary activities of daily living.  Although the opinion is that it is less than likely that sleep apnea is caused or aggravated by the service-connected heart disability, sleep apnea was noted to have an adverse effect on cardiac function and the two conditions are frequently seen together because risk factors for coronary artery disease are similar to those for the development of obstructive sleep apnea, including obesity.  

The April 2012 VA sleep apnea examiner opined that it is less than likely that sleep apnea is directly related to service, based on the absence of objective symptoms of sleep apnea during service.  However, the Veteran's spouse stated that, on many occasions while the Veteran was on active duty, she noticed he would momentarily stop breathing, but was unaware of the diagnosis of sleep apnea at that time.  The April 2012 VA examiner stated that, because sleep medicine was a relatively new specialty in the early 1990s, the Veteran may have had undiagnosed sleep apnea during service.  Giving the Veteran the benefit of the doubt, service connection is warranted.


ORDER

Service connection for sleep apnea is granted.  

Service connection for diffuse vascular disease is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


